FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS                  April 15, 2008
                                                               Elisabeth A. Shumaker
                          FOR THE TENTH CIRCUIT
                                                                   Clerk of Court


    In re:

    JEFFREY L. JASPER,

              Debtor.
                                                       No. 07-2064
                                                   (BAP No. NM-06-092)
    HENRY W. TAYLOR, III,                                (BAP)

              Plaintiff-Appellee,

    v.

    JEFFREY L. JASPER,

              Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before LUCERO and PORFILIO, Circuit Judges, and BRORBY, Senior Circuit
Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In this bankruptcy adversary proceeding, defendant Jeffrey L. Jasper

appeals the bankruptcy court’s grant of summary judgment in favor of plaintiff

Henry W. Taylor, III. Because Jasper was convicted in a Texas criminal court of

committing an aggravated assault against Taylor and found liable to Taylor in a

separate Texas civil proceeding for committing a willful and malicious common

law assault, the bankruptcy court found that the doctrine of collateral estoppel

prohibits Jasper from relitigating the issue of whether his debt to Taylor was the

result of a willful and malicious injury and thus non-dischargeable under

11 U.S.C. § 523(a)(6). See Taylor v. Jasper (In re Jasper), Ch. 7 Case No.

05-14282-SA, Adv. No. 05-1192-S, slip op. at 6-10 (Bankr. D.N.M. Aug. 22,

2006). In a thorough and well-reasoned order and judgment, the Bankruptcy

Appellate Panel of the Tenth Circuit (BAP) affirmed the bankruptcy court’s grant

of summary judgment in favor of Taylor in all respects. See Taylor v. Jasper

(In re Jasper), No. NM-06-092, 2007 WL 390287 at *2-5 (B.A.P. 10th Cir.

Feb. 5, 2007). Exercising jurisdiction under 28 U.S.C. § 158(d)(1), we affirm the

bankruptcy court’s entry of summary judgment in favor of Taylor.

      Although Jasper has submitted a well-written brief and advanced some

interesting legal arguments, we do not need to dally in disposing of this appeal.

Simply put, on November 15, 1992, Jasper broke Taylor’s left arm and bit off the

tip of his right middle finger, and Jasper was subsequently convicted in a Texas

criminal court of aggravated assault by causing serious bodily injury. Further, in

                                         -2-
a related Texas civil case in which Jasper defaulted and failed to show up for

trial, Jasper was found liable for common law assault and Taylor was awarded

substantial compensatory and punitive damages. Importantly, the Texas court’s

civil judgment specifically states that “the assault committed by [Jasper] on

[Taylor] was willful and malicious, and was actuated by malice.” Aplt. App.

at 64. Given these facts, the bankruptcy court’s collateral estoppel ruling is

beyond reproach, and, to resolve this appeal, we need only incorporate by

reference the thorough legal reasoning set forth in the bankruptcy court’s

memorandum opinion, see In re Jasper, Adv. No. 05-1192-S, slip op. at 6-10,

and the BAP’s order and judgment, see In re Jasper, 2007 WL 390287 at *2-5.

      In sum, as the bankruptcy court and the BAP correctly found, Jasper had a

full and fair opportunity to litigate the maliciousness issue in the Texas civil case,

both at the trial court and appellate court levels, and he failed to put forth any

defense. Consequently, the doctrine of collateral estoppel bars him from

challenging the sufficiency of the evidence that was presented at the trial in the

civil case. Alternatively, the bankruptcy court and the BAP correctly concluded

that the Texas criminal conviction for aggravated assault embodies a malice

finding that collaterally estops Jasper from relitigating the issue in his

bankruptcy case.




                                          -3-
The judgment of the bankruptcy court is AFFIRMED.


                                        Entered for the Court


                                        Wade Brorby
                                        Senior Circuit Judge




                              -4-